Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 10/26/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Burrus on 11/23/2021.

The application has been amended as follows: 

1. (Currently Amended) A hanger, comprising: 
a hanger arm defining a flat surface; 
a hanger crook; 
a hanger footer; 
a mechanical stop; 
a first backer plate comprising a flat face; and
a second backer plate coupled to the first backer plate around the hanger arm between the mechanical stop and the hanger footer;
wherein the hanger arm is situated between the hanger crook and the hanger footer; 
the mechanical stop is coupled to the hanger between the hanger crook and the hanger arm; and
wherein the flat face of the first backer plate is configured to engage the flat surface of the hanger arm to prevent the first backer plate from twisting about the hanger arm.

2. (Original) The hanger of claim 1, wherein the hanger arm, the hanger crook, and the hanger footer are manufactured as a singular, unitary component.  
3. (Currently Amended) The hanger of claim 1, wherein the hanger arm further defines 
4. (Original) The hanger of claim 3, wherein the contoured surface comprises a central arch situated between a first minor convex curvature and a second minor convex curvature.  
5. (Original) The hanger of claim 4, wherein the mechanical stop is coupled to, and extends distally from, the central arch.  
6. (Original) The hanger of claim 5, wherein the hanger footer defines a radius that is greater than a height of the hanger footer.  
a second flat surface that is coplanar with the flat surface of the hanger arm.  
8. (Original) The hanger of claim 7, wherein the hanger footer defines one or more apertures.  
9. (Original) The hanger of claim 8, wherein the one or more apertures pass through the hanger footer along an axis that is oriented parallel to a diameter of the hanger footer.  
10. (Currently Amended) The hanger of claim 9, wherein the axis is oriented parallel to the second flat surface.  
11. (Cancelled) 
12. (Currently Amended) The hanger of claim 1, the first backer plate comprising one or more fasteners passing through, and engaging, one or more apertures defined by the second backer plate.  
13. (Original) The hanger of claim 12, further comprising a flexible substrate coupled between the first backer plate and the second backer plate.  
14. (Original) The hanger of claim 13, wherein the first backer plate and the second backer plate are configured to translate along the hanger arm between the mechanical stop and the hanger footer.  
15. (Canceled)  
16. (Canceled)U.S.S.N. 16/913,815  
17. (Canceled)  
18. (Canceled)  

20. (Canceled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: US 10,568,450 and US 10,264,908 are the closest prior art references and teach similar hangers, but do not disclose a hanger arm defining a flat surface, a first backer plate comprising a flat face, and a second backer plate coupled to the first backer plate around the hanger arm between the mechanical stop and the hanger footer, wherein the flat face of the first backer plate is configured to engage the flat surface of the hanger arm to prevent the first backer plate from twisting about the hanger arm. These limitations, in combination with all the other limitations of independent claim 1, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677